Title: To John Adams from Arthur St. Clair, 12 November 1800
From: St. Clair, Arthur
To: Adams, John



Sir,
Chilicothey 12th. Novr. 1800

Believing that some of the Sentiments expressed in the answer of the legislative Council to my Address to both houses on opening the present Session may afford you some pleasure, I have taken the liberty to enclose a copy of it. I have every reason expect that the house of Representatives will not differ from the Council in any them.
With great Respect I have the honor to be, / Sir, / Your obedient Servant

Ar. St. Clair